Citation Nr: 1534882	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  11-06 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  What evaluation is warranted for posttraumatic stress disorder (PTSD) from October 16, 2008 to October 31, 2011?

2.  What evaluation is warranted for PTSD from November 1, 2011 to January 9, 2013?  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1943 until February 1946. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Cleveland, Ohio.  The claim was certified to the Board by the Pittsburgh, Pennsylvania RO.  

In January 2013 the Board denied the claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), and in an April 2014 memorandum decision the Court vacated the Board's January 2013 decision.  In October 2014, the Board again denied entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder for the period from October 16, 2008 to October 31, 2011.  The appellant again appealed, and in April 2015 the Court vacated the Board's October 2014 decision.

In October 2014, the Board remanded the question what evaluation is warranted for posttraumatic stress disorder from November 1, 2011.  Following the completion of additional development, VA in a March 2015 rating decision granted a 100 percent rating for posttraumatic stress disorder effective from January 10, 2013.  In so doing VA denied entitlement to a rating in excess of 50 percent for posttraumatic stress disorder for the period from November 1, 2011 to January 9, 2013.  Given that the development outlined below may impact the rating to be assigned during the term from November 1, 2011 to January 9, 2013, the Board must defer consideration of that claim at this time.  See Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are " inextricably intertwined " when a decision on one issue would have a " significant impact " on a Veteran's claim for the second issue).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In its April 2015 decision the Court found the Board provided an inadequate statement of reasons or bases for its reliance on the October 2011 examination as evidence of the effect the appellant's posttraumatic stress disorder had on his employability.  In so doing the Court found that the October 2011 examination report had multiple deficiencies which rendered the examination report inadequate.  Hence, further development is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO must provide the VA examiner who conducted the October 2011 VA examination access to the appellant's claims file, VBMS file, and Virtual VA file to specifically include a copy of the October 2011 examination report.  Following a comprehensive review of these records the examiner must address the following in the context of evaluating the nature and severity of the appellant's posttraumatic stress disorder from October 16, 2008 to October 31, 2011.

* In your October 2011 examination report you found that the appellant was able to tolerate schedule requirements, stress, and interpersonal reactions, and that he found work enjoyable and stress relieving.  However, please discuss the appellant's then present posttraumatic stress disorder pathology in the context of employment.  In this regard, the appellant is recorded as reporting intrusive thoughts at least three times per day, that he constantly isolated himself, that he had panic-like symptoms two to three times per week, that he had difficulty with concentration and memory, and that he had a recurring visual hallucination.  Hence, discuss how those symptoms affected the appellant's ability to perform substantially gainful employment from October 16, 2008 to October 31, 2011.  In this regard please note that the April 2015 Court held that "simply because the appellant is capable of painting leisurely and finds that activity 'highly rewarding' does not necessarily mean that the appellant would be capable of earning a living in this capacity.  This appears especially true given the lengthy list of reported symptoms that the appellant faced daily, including a need to isolate himself constantly because he felt on edge, jumpy, and irritable."  

If the October 2011 examiner is unavailable please forward the Veteran's claims folder, VBMS file, and Virtual VA file to an equally qualified board certified psychologist.  That reviewing psychologist in turn must address the foregoing questions.

2.  Thereafter, the examination report must be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the reviewing psychologist documented their consideration of all pertinent Virtual VA and VBMS records.  If any report is deficient in any manner, corrective procedures must be implemented at once.

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






